Citation Nr: 1533521	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-31 084	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to service connection for chronic rhinitis.  

4.  Entitlement to service connection for lumbar strain.

5.  Entitlement to service connection for sciatica of the left lower extremity.  

6.  Entitlement to service connection for degenerative disc disease of the cervical spine.

7.  Entitlement to service connection for left hip condition.  

8.  Entitlement to service connection for bilateral shin splints.


9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for a pulmonary condition, to include as secondary to a service connected disability.

11.  Entitlement to service connection for muscular headaches, to include as secondary to a service connected disability.

12.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression.

13.  Entitlement to a rating in excess of 10 percent for impingement syndrome of the left shoulder (also claimed as referred neuropathy).

14.  Entitlement to a rating in excess of 10 percent for impingement syndrome of the right shoulder (also claimed as referred neuropathy).  


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from January 2000 to December 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Roanoke, Virginia, currently has jurisdiction of the file. 


The Veteran originally requested a hearing before the Board.  In May 2014, the Veteran withdrew that request as confirmed in a RO written memo.  38 C.F.R. 20.704(e).   

The Board notes that the Veteran had been represented by an attorney whose credentials were revoked by VA in August 2014.  In June 2015 letter, the Veteran was advised of the revocation and asked whether he wanted a new attorney, a service representative, or to proceed by representing himself.  The letter indicated that if there was no response, the Board would assume the Veteran wished to represent himself.  The Veteran has not responded and the Board therefore will assume the Veteran does not wish to have a representative.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In reviewing the file, the Board notes in an April 2012 rating decision concerning an issue not before the Board, the RO indicated that it had reviewed VAMC records ending in March 2014 at the Mountain View VAMC, ending in August 2012 at the Clarksburg VAMC, and ending in September 2013 at the Salem VAMC.  The file, however, only contains VAMC records from March 2008 to June 2012.  Review of those records may affect the ratings awarded for PTSD and impingement syndrome in each shoulder.  The missing records may also be relevant on the service connection issues, such as whether a disability is caused by or related to service, 38 C.F.R. § 3.303 (d), or whether the disability even exists.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of VAMC records from June 2012 from service to the present should be requested to ensure that the Board has all relevant VAMC records.

In addition, the Board finds several of the March 2012 VA examinations are inadequate because the VA examiner determined the claimed disabilities noted in service treatment records were treated as acute conditions and are not chronic conditions.  The VA examiner would observe that the Veteran was seen at one point for treatment for an ailment and thereafter, no further treatment occurred during service.  Then, after service, the Veteran's current disabilities manifested as chronic conditions but some time after service.  The examiner did not discuss the Veteran's statements that the onset of his symptoms started in service and the symptoms continued afterwards.  Lay evidence concerning the onset of symptoms in service and ongoing presence afterwards, if credible, is competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For instance, the Veteran was seen several times in service for shin splints.  The VA examiner concluded the problem had now resolved.  This conclusion does not account for the Veteran's history that although he does not get them as often as he did in service, he will experience shin splint symptoms after prolonged walking and he no longer hunts due to shin splints.  The Veteran has also claimed that his current degenerative disc disease of the cervical spine is due to various events in service such as an assault by another soldier, or several falls out of his bunk.  He now has intermittent neck pain, which also radiates into his head and causes headaches, another disability claimed by the Veteran.  The Veteran has been diagnosed with low back strain, which he states he now has constant low back pain due to carting gear in service.  In both instances, the examiner did not account for the Veteran's lay evidence but relied upon the lack of documentation of treatment.  The back pain has also resulted in symptoms of pain shooting down his left hip and leg, which the Veteran claims is sciatica and a separate hip disability.  The examiner has indicated both the leg and the hip symptoms are related to the radiation of pain from the back and thus may be disabilities secondarily caused by the lumbar strain disability.  As to the claim for service connection for a left hip disability, the Veteran described pain in the posteriolateral aspect of the left hip resulting from a lot of walking and standing and he described an incident where he rode a four wheeler for a few hours and his hip hurt when he got off.  There is no indication that his back also hurt.  Based upon the Veteran's description of symptoms their occurrence, it appears the Veteran is asserting a left hip disability separate and distinct from any symptoms caused by the low back disability.  

As to rhinitis, the VA examiner concluded that the rhinitis is not related to service because medical literature does not show a link between service in the Gulf and chronic upper respiratory illness or disability such as rhinitis.  The examiner's rationale explains why service in the gulf generally does not cause rhinitis, but it does not account for the Veteran's evidence of a specific incident, a sandstorm, as the cause for his rhinitis.  

The Board thus finds the examinations are inadequate and a new VA examination must be provided to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:


1.  Obtain all VA medical records of treatment for the Veteran dated from June 2012 to the present.  All attempts to obtain these records should be documented in the file.  

2.  After the record development is completed, provide the Veteran with a VA spinal examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.
The examiner is asked to determine whether the Veteran has a cervical and/or lumbar spine disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

If the above opinion as to the cervical spine is positive, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) any headache disability was caused by or aggravated by the Veteran's service connected disabilities.  

If the above opinion as to the lumbar spine is positive, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) any radiculopathy disability or left hip disability was caused by or aggravated by the Veteran's service connected disabilities.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of an in-service assault, evidence of falling from his bunk several times, and whether wearing Kevlar placed a strain upon the cervical spine.  

The examiner must not rely solely on the absence of documentation of chronic cervical or lumbar symptoms in service or after as the basis for a negative opinion.  The question is whether any current cervical or lumbar spine disability is related to service

A complete rationale for any opinion offered should be provided.

3.  After the record development is completed, provide the Veteran with a VA joint examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a left hip disability, separate and distinct from any symptoms related to the lower back.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, or is causally and etiologically related to service.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of an assault by another soldier which injured his left hip.

The examiner is asked to determine whether the Veteran has a shin splint disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

The examiner must not rely solely on the absence of record documentation in service as the basis for a negative opinion.  The question is whether a current left hip or shin splint disability is related to service

A complete rationale for any opinion offered should be provided.

4.  After the record development is completed, provide the Veteran with a VA upper respiratory examination regarding his rhinitis claim.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

The examiner is asked to determine whether the Veteran has a rhinitis disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, or is causally and etiologically related to service.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of a sandstorm causing upper respiratory disabilities.

The examiner must not rely solely on the absence of documentation in service as the basis for a negative opinion.  The question is whether any current rhinitis is related to service

A complete rationale for any opinion offered should be provided.

5.  After the development requested is completed, readjudicate the claims for service connection and for an increased rating.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







